BILL VANCE, Justice,
dissenting.
The Clerk’s January 5, 2007 letter to Moncrief notified her that her appeal would be dismissed unless she filed a timely response showing grounds for continuing the appeal without a statement of points. On January 16, Moncrief filed a timely response that I believe shows a meritorious ground — an otherwise violation of due process — for continuing the appeal. Because of that belief, and because I do not believe that Moncrief was required to have made her due process argument in her February 5 appellant’s brief, I respectfully dissent to affirming the trial court’s termination order.
Specifically, the Clerk’s letter requested a “brief or other response ... showing grounds for continuing the appeal without the required statement of points.” Mon-crief did exactly what the Clerk requested; she filed what is fairly termed a “letter brief’ and made her arguments for continuing the appeal. Next, there is no precedent for requiring that Moncriefs due process argument be raised in her appellant’s brief. We routinely request responses from parties to show grounds for continuing appeals, and I am not aware of any instance where we have refused to address a party’s response because it was not also raised in an appellant’s brief.
Furthermore, issues in an appeal are raised to direct our attention to error in the trial court on which an appellant bases her complaint. See Tex.R.App. P. 38.1(e). A complaint on appeal must address specific trial court errors. See Velasquez v. Waste Connections, Inc., 169 S.W.3d 432, 439 (Tex.App.-El Paso 2005, no pet.); McGuire v. McGuire, 4 S.W.3d 382, 385 (Tex.App.-Houston [1st Dist.] 1999, no pet.). At the time of the filing of her appellant’s brief, Moncrief had no error to complain of regarding the prosecution of her appeal without a statement of points. Thus, I would address the due process argument raised in her response, or I *405would grant leave for her to file a supplemental appellant’s brief to raise her due process issue. See 10th Tex.App. (Waco) Loe. R. 12(f).
On the substance of Moncrief s due process argument, under the due process analysis set out and applied in In re K.L., 91 S.W.3d 1, 4-13 (Tex.App.-Fort Worth 2002, no pet.), I would hold that application of subsection 263.405(b)’s draconian fifteen-day time frame and subsection 263.405(i) to Moncrief violates due process and allow her to continue this appeal without a statement of points.1 Slightly over a year ago, I wrote on this issue:
I thus question whether subsection 263.405(i), as applied to certain termination cases — especially those cases involving indigent parents whose appointed appellate counsel is not the same as appointed trial counsel — passes constitutional muster because it can operate to deprive appellate review of any issues under its accelerated timetable.
[[Image here]]
In the Tenth Court of Appeals, it is not unusual for appointed appellate counsel to be different from appointed trial counsel in termination appeals involving an indigent parent. In those situations, if trial counsel does not file a statement of points, it is likely a practical impossibility for appointed appellate counsel to be able to file a statement of points within fifteen days after the termination order, as it is highly doubtful that the appellate record will have been prepared for appellate counsel to review to formulate a statement of points. And in some cases, appellate counsel is not even appointed within fifteen days after the termination order, and unless appointed trial counsel has already filed a statement of points, its timely filing is factually impossible.
In re E.A.R., 201 S.W.3d 813, 816-17 (Tex.App.-Waco 2006, no pet.) (Vance, J., concurring) (footnotes and citations omitted).2
Moncriefs situation fits the trap that I predicted would ensnare appointed appellate counsel — and, of course, the appellant *406parent — in an indigent-parent case. See id. at 817 n. 6. Her appointed trial counsel withdrew soon after filing her notice of appeal, and her appellate counsel was not appointed until twenty-one days after the deadline for filing the statement of points. In this situation, precluding Moncriefs appeal by applying subsections 263.405(b) and 263.405© cannot comport with due process. I therefore respectfully dissent to the affirmance of the trial court’s termination order.

. "Historically, the United States Supreme Court has, without dispute, recognized that state intervention to terminate the relationship between a parent and child must be accomplished by procedures meeting the requisites of the Due Process Clause.” In re K.L., 91 S.W.3d 1, 5 & n. 12 (Tex.App.-Fort Worth 2002, no pet.) (citing Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 1394, 71 L.Ed.2d 599 (1982); Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 24-32, 101 S.Ct. 2153, 2158-62, 68 L.Ed.2d 640 (1981); Lassiter, 452 U.S. at 37, 101 S.Ct. at 2165 (Blackmun, J. dissenting); Lassiter, 452 U.S. at 59-60, 101 S.Ct. at 2176 (Stevens, J. dissenting)). And "although a constitutional right may not exist, once a state undertakes to grant individuals certain rights, those rights are entitled to constitutional protection. Thus, once a state chooses to act and grants rights to its citizens, such rights cannot be withdrawn without consideration of applicable due process norms.” Id.


. Many of our sister courts have joined in questioning the due process implications of subsections 263.405(b) and 263.405(i). See In re R.M., - S.W.3d -, -, 2007 WL 1988149, *1 (Tex.App.-San Antonio July 11, 2007, no pet. h.); In re R.C., 243 S.W.3d 674, -, 2007 WL 1219046, at *2 (Tex.App.Amarillo 2007) (Quinn, C.J., concurring); In re R.M.R., 218 S.W.3d 863, 864 (Tex.App.-Corpus Christi 2007, no pet. h.); In re R.J.S., 219 S.W.3d 623, 626 (Tex.App.-Dallas 2007, pet. denied); Pool v. Tex. Dep’t of Fam. & Prot. Servs., 227 S.W.3d 212, 215 (Tex.App.Houston [1st Dist.] 2007, no pet. h.) (mem. op.); In re D.A.R., 201 S.W.3d 229, 230-31 (Tex.App.-Fort Worth 2006, no pet.); In re C.R., 2006 WL 3114468, at *1 (Tex.App.-Fort Worth Nov. 2, 2006, no pet. h.) (Livingston, J., concurring); In re S.E., 203 S.W.3d 14, 15 (Tex.App.-San Antonio 2006, no pet.); In re H.H.H., 2006 WL 2820063, at *1 n. 1 (Tex.App.-Texarkana Oct. 4, 2006, no pet.) (mem. op.).